                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


KELLY BARNETT,
                                                                    Case No. 6:18-cv-00418-MC
               Plaintiff,
       v.                                                           OPINION AND ORDER

UBIMODO, INC., et al,

            Defendants.
_____________________________________

MCSHANE, Judge:

       Plaintiff Kelly Barnett previously moved this Court for entry of default against Defendant

Soteria Institute and its Advisory Board/Board of Directors (“Soteria”) on May 10, 2019. Pl.’s

Mot., ECF No. 100. The motion was denied because Plaintiff failed to demonstrate effective

service. Plaintiff was ordered to provide proof of service by May 14, 2019 (extended to June 26,

2019). Op. and Order, ECF No. 103; Order, ECF No. 107. Plaintiff filed proof of service by first

class mail on June 21, 2019. ECF No. 108. Because Plaintiff failed to provide proof of effective

service, this Court sua sponte dismisses her claims against Soteria with prejudice.

       Fed. R. Civ. P. 4(h)(1) governs service upon a corporation, partnership, or association

within the United States. Such service may be made in the same manner as serving an individual

under Fed. R. Civ. P. 4(e)(1) or by delivering a copy of the summons and complaint to an officer,

managing or general agent, or any other authorized agent. Fed. R. Civ. P. 4(h)(1)(A)–(B). Under

1 – OPINION AND ORDER
Fed. R. Civ. P. 4(e)(1), state law methods for service are sufficient. For that reason, this Court

largely looks to Or. R. Civ. P. 7(D)(2)(d)(i), which stipulates that service by mail requires

mailing true copies of the summons and complaint to a defendant by first class mail and

certified, registered, or express mail, with return receipt requested.

         Plaintiff previously attempted to serve Soteria’s registered agent by sending the Motion

for Default to their principle place of business—161 S. Oak St., Suite 151, Sisters, OR 97759—

by first class mail.1 Pl.’s Mot. 2, ECF No. 100. In her more recent attempt at service, Plaintiff

sent a copy of the Second Amended Complaint and Notice of Default by first class mail to

registered agent at the same address as above. See Proof of Service, ECF No. 108. Plaintiff again

fails to provide proof of adequate service. First, Plaintiff has yet to issue a summons with any

complaint. See FRCP 4(c)(1) (requiring that a complaint and summons be delivered for proper

process of service); Or. R. Civ. P. 7(D)(2)(d)(i) (requiring the same). Second, Plaintiff failed to

send a copy of the summons and complaint via certified, registered, or express mail with return

receipt requested. See Or. R. Civ. P. 7(D)(2)(d)(i) (requiring first class mail and another method

of mailing with return receipt requested).

         Because Plaintiff has failed to comply with this Court’s previous orders to provide proof

of adequate service, this Court dismisses Plaintiff’s action against Soteria with prejudice in

accordance with Fed. R. Civ. P. 41(b). See ECF Nos. 103 and 107; Link v. Wabash, 370 U.S.

626, 630–31 (1962) (holding that courts possess an “inherent power” to sua sponte dismiss

proceedings for lack of prosecution).


1
 The above address meets the criteria of ORCP 7(D)(3)(b)(ii)(C) as the last registered office of the corporation. See
Or. Sec’y of State, Business Registry for the Soteria Inst., Reg. No. 1086853-97,
http://egov.sos.state.or.us/br/pkg_web_name_srch_inq.show_detl?p_be_rsn=1745738&p_srce=BR_INQ&p_print=F
ALSE.

2 – OPINION AND ORDER
     IT IS SO ORDERED.

     DATED this 24th day of July, 2019.

                                          ___s/Michael J. McShane___________________
                                                  Michael McShane
                                              United States District Judge




3 – OPINION AND ORDER
